DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 8, 11-13, 64, and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORGAL (US 2010/0228405) in view of DUNGER (US 2017/0166070).
 	Regarding claim 1, MORGAL discloses a securing system for securing a vehicle (510, Figs. 19-20) to a docking frame (508, Fig. 19), the securing system comprising: 
 	a female connecting assembly mountable on the docking frame (504, Fig. 19), the female connecting assembly having: 
 	a body (504, 540, Fig. 22) having inwardly facing opposed sidewalls (e.g., sidewall where opening 582 is located and the opposing wall); and 
 	first current coupling elements (538, Fig. 22; ¶ 0196, 0200); and 
 	a male connecting assembly mountable on the vehicle (502, Figs. 19-21), the male connecting assembly having:
 	a body having opposed sidewalls (housing 503 has sidewalls as shown in Figs. 21 and 24) being sized to be received within the recess of the female connecting assembly (as shown in Figs. 20 and 25); and 
 	second current coupling elements (542, Figs. 21), each of the second current coupling elements being positioned to align with and electrically interface with a corresponding one of the first current coupling elements upon the body of the male connecting assembly being received within the recess of the female connecting assembly (as shown in Figs. 20 and 25; ¶ 0200-0202);
 	wherein the first current coupling elements and second current coupling elements together provide both a physical coupling and an electrical coupling between the vehicle and docking frame when the male connecting assembly is received within the female connecting assembly (¶ 0196, 0200, 0202: the first current coupling elements 538 and second current coupling elements 542 provide a physical and electrical coupling within the broadest reasonable interpretation).
 	MORGAL fails to disclose an electrically insulated body having inwardly facing opposed sidewalls defining a tapered recess; the first current coupling elements each positioned at a respective opposed sidewall of the opposed sidewalls, whereby each of the first current coupling elements forms part of a surface of the respective opposed sidewall; the tapered body having opposed sidewalls converging towards each other and being sized to be received within the tapered recess of the female connecting assembly; second current coupling elements each positioned on a surface of a respective opposed sidewall of the opposed sidewalls.
 	DUNGER discloses a body having inwardly facing opposed sidewalls defining a tapered recess; the first current coupling elements each positioned at a respective opposed sidewall of the opposed sidewalls (AC, Fig. 8B), whereby each of the first current coupling elements forms part of a surface of the respective opposed sidewall (as shown in Fig. 8B); the tapered body having opposed sidewalls converging towards each other and being sized to be received within the tapered recess of the female connecting assembly (¶ 0103-0104); second current coupling elements (AA, Fig. 8A) each positioned on a surface of a respective opposed sidewall of the opposed sidewalls (tapered bodies shown in Figs. 7 and 8; ¶ 0097-0099: insulated body), the first current coupling elements and second current coupling elements together provide both a physical coupling and an electrical coupling between the vehicle and docking frame when the male connecting assembly is received within the female connecting assembly (the first current coupling elements AC and second current coupling elements AA provide a physical and electrical coupling within the broadest reasonable interpretation).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the tapered recess/body in order to minimize the necessity for exertion of manual mechanical force in the securing system (DUNGER, ¶ 0014).
 	Regarding claim 2, MORGAL as modified by DUNGER teaches the female connecting assembly further comprises biasing assemblies each positioned at the respective opposed sidewall of the opposed sidewalls, each biasing assembly having one of the first current coupling elements, a biasing element urging the first current coupling element outwardly to protrude from the respective opposed sidewall, and an electrical connector for connecting the first current coupling element to a current source (MORGAL, ¶ 0054-0055, 0097, 0100).
 	Regarding claim 3, MORGAL as modified by DUNGER teaches each opposed sidewall of the male connecting assembly comprises a receiving recess and a throughhole within the receiving recess providing communication between an interior of the tapered body and an exterior of the tapered body; and wherein each second current coupling element projects through the throughhole of the respective opposed sidewall of the opposed sidewalls to contact a respective electrical connector (MORGAL, ¶ 0196).
 	Regarding claim 5, MORGAL discloses the second current coupling elements selectively receive electric current from the first current coupling elements when interfaced therewith (¶ 0196, 0200).
 	Regarding claim 6, MORGAL discloses the first current coupling elements are electrically conductive; wherein the second current coupling elements are electrically conductive; and wherein the second current coupling elements receive current from the first current coupling elements from physical contact therebetween (¶ 0196, 0200).
 	Regarding claim 8, MORGAL as modified by DUNGER teaches each of the first current coupling elements and each of the second current coupling elements are sized and shaped to cooperatively engage one another when the male connecting assembly is received within the tapered recess of the female connecting assembly (MORGAL, ¶ 0196, 0200).
 	Regarding claim 11, MORGAL discloses each of the second current coupling elements is electrically connected to a battery for storing electrical energy powering the vehicle; and wherein current received at the second current coupling elements from the first current coupling elements when interfaced is used to recharge the battery (¶ 0075-0076, 0131, 0214-0215).
 	Regarding claim 12, MORGAL discloses the male connecting assembly further comprises a machine-readable identification tag indicating a type of vehicle to which the male connecting assembly is mounted; and wherein the female connecting assembly comprises an electronic control subsystem configured to read the identification tag when the tapered body of the male connecting assembly is received within the tapered recess of the female connecting assembly and selectively enable providing of charging current to the male connecting assembly based on the type of the vehicle (¶ 0088, 0158).
	Regarding claim 13, MORGAL discloses a rack system comprising:
  	at least one electric vehicle (120a, Fig. 1) comprising: 
 	a battery module for storing electrical energy (¶ 0075-0076, 0131, 0214-0215); 
 	a male connecting assembly mounted to the electric vehicle (502, Figs. 19-21); 
 	at least one vehicle dock (106a, 106b, Fig. 1) having a female connecting assembly mounted thereto and being configured to receive an electric vehicle of the at least one electric vehicle docked therewith (as shown in Fig. 1) and having a dock-side charging module operable to selectively provide an electric current to the electric vehicle docked therewith via mating of the male connecting assembly to the female connecting assembly (¶ 0196, 0200); 
 	the female connecting assembly comprises: 
 	a body (504, 540, Fig. 22) having inwardly facing opposed sidewalls defining a recess (e.g., sidewall where opening 582 is located and the opposing wall defines a recess);
 	first current coupling elements (538, Fig. 22; ¶ 0196, 0200);
 	wherein the male connecting assembly comprises: 
 	a body having opposed sidewalls (housing 503 has sidewalls as shown in Figs. 21 and 24) being sized to be received within the recess of the female connecting assembly (as shown in Figs. 20 and 25); and 
 	second current coupling elements (542, Figs. 21) each positioned on a surface***, each of the second current coupling elements being positioned to align with and electrically interface with a corresponding one of the first current coupling elements upon the body of the male connecting assembly being received within the recess of the female connecting assembly (as shown in Figs. 20 and 25; ¶ 0200-0202); and 
 	wherein the first current coupling elements and second current coupling elements together provide both a physical coupling and an electrical coupling between the electric vehicle and the vehicle dock when the male connecting assembly is received within the female connecting assembly (¶ 0196, 0200, 0202: the first current coupling elements 538 and second current coupling elements 542 provide a physical and electrical coupling within the broadest reasonable interpretation).
 	MORGAL fails to disclose a body having inwardly facing opposed sidewalls defining a tapered recess; first current coupling elements each positioned at a respective opposed sidewall of the opposed sidewalls, whereby each of the first current coupling elements forms part of a surface of the respective opposed sidewall; a tapered body having opposed sidewalls converging towards each other and being sized to be received within the tapered recess of the female connecting assembly; second current coupling elements each positioned on a surface of a respective opposed sidewall of the opposed sidewalls, each of the second current coupling elements being positioned to align with and electrically interface with a corresponding one of the first current coupling elements upon the tapered body of the male connecting assembly being received within the tapered recess of the female connecting assembly. 
 	DUNGER discloses a body having inwardly facing opposed sidewalls defining a tapered recess; first current coupling elements each positioned at a respective opposed sidewall of the opposed sidewalls (AC, Fig. 8), whereby each of the first current coupling elements forms part of a surface of the respective opposed sidewall (as shown in Fig. 8B); a tapered body having opposed sidewalls converging towards each other and being sized to be received within the tapered recess of the female connecting assembly (¶ 0103-0104); second current coupling elements (AA, Fig. 8A) each positioned on a surface of a respective opposed sidewall of the opposed sidewalls (tapered bodies shown in Figs. 7 and 8; ¶ 0097-0099: insulated body), each of the second current coupling elements being positioned to align with and electrically interface with a corresponding one of the first current coupling elements upon the tapered body of the male connecting assembly being received within the tapered recess of the female connecting assembly (¶ 0097-0104); and wherein the first current coupling elements and second current coupling elements together provide both a physical coupling and an electrical coupling between the electric vehicle and the vehicle dock when the male connecting assembly is received within the female connecting assembly (the first current coupling elements AC and second current coupling elements AA provide a physical and electrical coupling within the broadest reasonable interpretation).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the tapered recess/body in order to minimize the necessity for exertion of manual mechanical force in the securing system (DUNGER, ¶ 0014).
	Regarding claim 64, MORGAL discloses the electric vehicle is a bicycle (¶ 0003, 0081, 0098, 0128, 0154, 0165, 0227).
 	Regarding claim 65, MORGAL as modified by DUNGER teaches the securing system as applied to claim 3 but fails to disclose the male connecting assembly comprises a non-conductive gasket member received within the receiving recess of each opposed sidewall of the male connecting assembly, the non-conductive gasket member having a throughhole aligned with the throughhole of the receiving recess; and wherein each second current coupling element is positioned within the non-conductive gasket member whereby a front portion of the second current coupling element is surrounded by the non-conductive gasket member. Official notice was taken that non-conductive gasket members were an old and known expedient in the art, and these features are taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the non-conductive gasket member in order to protect the male connecting assembly from moisture and dust.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORGAL in view of DUNGER as applied to claims 1-3, 5, 6, 8, 11-13, 64, and 65 above, and further in view of MCCRACKEN (US 9,017,092).
 	Regarding claim 7, MORGAL as modified by DUNGER teaches the securing system as applied to claim 1 but fails to disclose the first current coupling elements comprise inductive coupling elements; wherein the second current coupling elements comprise inductive coupling elements; and wherein the second current coupling elements receive current from the first current coupling elements from inductive coupling therebetween. MCCRACKEN discloses the first current coupling elements comprise inductive coupling elements; wherein the second current coupling elements comprise inductive coupling elements; and wherein the second current coupling elements receive current from the first current coupling elements from inductive coupling therebetween (col 25, ll. 24-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the inductive coupling elements in order to reduce wear on the connecting assembly by eliminating physical conductive connections.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORGAL in view of DUNGER as applied to claims 1-3, 5, 6, 8, 11-13, 64, and 65 above, and further in view of EKSTROM (US 2015/0126077).
 	Regarding claim 9, MORGAL as modified by DUNGER teaches each of the securing system as applied to claim 2 but fails to disclose each of the first current coupling elements is a ball element; and wherein each of the second current coupling element is concave to cooperate with the ball element. EKSTROM discloses each of the first current coupling elements is a ball element (22, Figs. 1-3 and 5); and wherein each of the second current coupling elements is concave to cooperate with the ball element (94, Figs. 4 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the first and second coupling elements as recited in order to provide an electrical connection between two components that move laterally relative to each other between engaged and disengaged positions with a mechanical detent (EKSTROM, ¶ 0003) to facilitate the connection of the male and female connecting assemblies.
Claims 14-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORGAL in view of DUNGER as applied to claims 1-3, 5, 6, 8, 11-13, 64, and 65 above, and further in view of HUANG (US 2016/0167539).
  	Regarding claim 14, MORGAL as modified by DUNGER teaches the system as applied to claim 13 but fails to disclose a charging controller configured for adjusting a level of electrical power provided to the dock-side charging module from an external source of power, the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided to the dock-side charging modules based on at least one operating parameter within the rack system. HUANG further discloses a charging controller configured for adjusting a level of electrical power provided to the dock-side charging module from an external source of power, the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided to the dock-side charging modules based on at least one operating parameter within the rack system (¶ 0008-0009, 0019, 0037, 0058-0060, 0066, 0068, 0078-0079, 0082, 0087, 0090, 0114, 0115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include adjusting the level of electrical power based on at least one operating parameter as recited in order to prevent damage to the batteries by providing an appropriate charging power.
 	Regarding claim 15, MORGAL as modified by DUNGER and HUANG teaches the at least one operating parameter comprises a charge level of the battery module of the electric vehicle docked to the vehicle dock; and wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided to the dock-side charging module based on charge level of the electric vehicle docked thereto (HUANG, ¶ 0008-0009, 0019, 0037, 0078-0079, 0082, 0087, 0090, 0114, 0115).
 	Regarding claim 16, MORGAL as modified by DUNGER and HUANG teaches a plurality of vehicle docks and a plurality of electric vehicles docked with the plurality of vehicle docks, the at least one operating parameter comprises a charge level of the battery modules of the plurality of electric vehicles docked to a subset of the plurality of vehicle docks; wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided to the dock-side charging modules of each of the subset of the plurality of vehicle docks based on the charge level of the battery modules; and wherein the electrical power provided to the dock-side charging module of a first of the subset of the plurality of vehicle docks is different from electrical power provided to the dock-side charging module of a second of the subset of the plurality of vehicle docks (HUANG, ¶ 0008-0009, 0019, 0037, 0078-0079, 0082, 0087, 0090, 0114, 0115).
 	Regarding claim 17, MORGAL as modified by DUNGER and HUANG teaches a plurality of vehicle docks and a plurality of electric vehicles docked with the plurality of vehicle docks, the at least one operating parameter comprises a number of vehicle docks having electric vehicles docked thereto; and wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided to the dock-side charging modules based on the number of vehicle docks having electric vehicles docked thereto (HUANG, ¶ 0008-0009, 0019, 0037, 0078-0079, 0082, 0087, 0090, 0114, 0115).
 	Regarding claim 20, MORGAL as modified by DUNGER and HUANG teaches the at least one operating parameter comprises the total amount of electrical power consumed from the external source of power being tracked over an interval of time; and wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided to the dock-side charging module based on the total amount of electrical power consumed from the external source of power being tracked over an interval of time (HUANG, ¶ 0008-0009, 0019, 0037, 0078-0079, 0082, 0087, 0090, 0114, 0115).
 	Regarding claim 21, MORGAL as modified by DUNGER and HUANG teaches the dock-side charging module is configured to have a given level of maximum power consumption and wherein the external source of power provides a level of maximum amount of available power being less than the maximum power consumption; and wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power based on the level of maximum amount of available power from the external source of power (HUANG, ¶ 0008-0009, 0019, 0037, 0078-0079, 0082, 0087, 0090, 0114, 0115).
 	Regarding claim 22, MORGAL as modified by DUNGER and HUANG teaches the level of electric current provided by the dock-side charging module of the vehicle dock is operable to be adjusted based on at least one operating parameter of the battery module of the electric vehicle docked therewith; and wherein the at least one operating parameter of the battery module comprises one or more of a temperature of the battery module, a voltage of the battery module, a current of the battery module and a charge level of the battery module (HUANG, ¶ 0008-0009, 0019, 0037, 0078-0079, 0082, 0087, 0090, 0114, 0115).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORGAL in view of DUNGER and HUANG as applied to claims 14-17 and 20-22 above, and further in view of NESLER (US 2010/0017045).
 	Regarding claim 18, MORGAL as modified by DUNGER and HUANG teaches the system as applied to claim 14 but fails to disclose a plurality of vehicle docks and a plurality of electric vehicles docked with the plurality of vehicle docks, wherein the at least one operating parameter comprises an expected usage demand for the plurality of electric vehicles; and wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided to the dock-side charging modules of the plurality of docks based on the expected usage demand for the plurality of electric vehicles. NESLER discloses a plurality of vehicle docks and a plurality of electric vehicles docked with the plurality of vehicle docks, wherein the at least one operating parameter comprises an expected usage demand for the plurality of electric vehicles; and wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided to the dock-side charging modules of the plurality of docks based on the expected usage demand for the plurality of electric vehicles (¶ 0008, 0027, 0028, 0031, 0032, 0039, 0077, 0080: charging power adjusted based on peak energy demand periods). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the operating parameter comprising an expected usage demand for electric vehicles in order to reduce charging costs and/or improve grid power stability (NESLER, ¶ 0005-0008, 0031). 
 	Regarding claim 19, MORGAL as modified by DUNGER and HUANG teaches the system as applied to claim 14 but fails to disclose the at least one operating parameter comprises a cost of electrical power from the external source of power; and wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided to the dock-side charging module based on the cost of electrical power from the external source of power. NESLER discloses the at least one operating parameter comprises a cost of electrical power from the external source of power; and wherein the charging controller is configured to adjust the level of electrical power drawn from the external source of power and provided to the dock-side charging module based on the cost of electrical power from the external source of power (¶ 0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the operating parameter comprising a cost of electrical power from the external source of power in order to reduce charging costs.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 66 is allowed. The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose “each of the first current coupling elements is a ball element; wherein each of the second current coupling elements is concave to cooperate with the corresponding ball element; and wherein the biasing element of each biasing assembly of the female connecting assembly is an electrically conductive spring element providing a conductive path between the ball element and the electrical connector” as recited and in combination with the other claim features. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. 
 	In response to arguments that the references do not disclose coupling elements that provide both a physical coupling and an electrical coupling, it is respectfully submitted that the recitation “physical coupling” may be broadly interpreted such that an electrical connector/interface may read on a physical coupling. In response to arguments that modifying MORGAL with DUNGER would render MORGAL inoperative for its intended purpose, it is submitted that Applicant’s assertion that a non-rectangular interface would no longer allow for the vehicle to be maintained vertically upright is not supported by DUNGER, and it is not clear how a non-rectangular interface would impede the vehicle from being maintained vertically upright. The rejection is therefore maintained. 
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        October 12, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 12, 2022